 Case 1:18-cr-00408-BMC Document 86 Filed 09/10/19 Page 1 of 4 PageID #: 256




SLR:LDM:CSK
F. #2018R01054

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – –X
                                                  ORDER OF FORFEITURE
UNITED STATES OF AMERICA
                                                  18-CR-408 (S-1) (BMC)
       - against -

SHENG MIAO XIA,
     also known as “Ah Miao,”

                        Defendant.

– – – – – – – – – – – – – – – – –X

               WHEREAS, on or about September 5, 2019, SHENG MIAO XIA, also known

as “Ah Miao” (the “defendant”), entered a plea of guilty to the offense charged in Count One

of the above-captioned Superseding Indictment, charging a violation of 18 U.S.C. § 2320(a);

and

               WHEREAS, pursuant to 18 U.S.C. § 2323(b)(1) , the defendant has consented

to the entry of a forfeiture money judgment in the amount of ninety thousand dollars and zero

cents ($90,000.00) (the “Forfeiture Money Judgment”), as: (a) any article, the making or

trafficking of which is prohibited under 18 U.S.C. § 2320; (b) any property used, or intended

to be used, in any manner or part to commit or facilitate the commission of the defendant’s

violation of 18 U.S.C. § 2320(a); (c) any property constituting, or derived from, any proceeds

obtained directly or indirectly as a result of the defendant’s violations of 18 U.S.C.

§ 2320(a); and/or (d) substitute assets, pursuant to 21 U.S.C. § 853(p), as incorporated by 18

U.S.C. § 2323(b)(2).
 Case 1:18-cr-00408-BMC Document 86 Filed 09/10/19 Page 2 of 4 PageID #: 257




              IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by

and between the United States and the defendant as follows:

              1.     The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment, pursuant to 18 U.S.C. §§ 2323(b)(1) and 2323(b)(2), and 21

U.S.C. § 853(p).

              2.     All payments made towards the Forfeiture Money Judgment shall be

made by a money order, or a certified or official bank check, payable to “United States

Customs and Border Protection” with the criminal docket number noted on the face of the

check. The defendant shall cause said check(s) to be delivered by overnight mail to Assistant

United States Attorney Claire S. Kedeshian, United States Attorney’s Office, Eastern District

of New York, 271-A Cadman Plaza East, Brooklyn, New York 11201. The Forfeiture

Money Judgment shall be paid in full no later than seven (7) days prior to the date of

sentencing (the “Due Date”).

              3.     Upon entry of this Order of Forfeiture (“Order”), the United States

Attorney General or his designee is authorized to conduct any proper discovery in

accordance with Fed. R. Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title

to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the

Court’s entry of the judgment of conviction.

              4.     The defendant shall not file or interpose any claim or assist others to

file or interpose any claim to any property against which the government seeks to execute the

Forfeiture Money Judgment in any administrative or judicial proceeding. The defendant

shall fully assist the government in effectuating the payment of the Forfeiture Money

Judgment. If the Forfeiture Money Judgment is not received as provided above, the
United States v. Sheng Miao Xia, 18-CR-408 (S-1) (BMC)
Order of Forfeiture                                                                      Page 2
 Case 1:18-cr-00408-BMC Document 86 Filed 09/10/19 Page 3 of 4 PageID #: 258




defendant shall forfeit any other property of his up to the value of the outstanding balance,

pursuant to 21 U.S.C. § 853(p). The defendant further agrees that the conditions of 21

U.S.C. § 853(p)(1)(A)-(E) have been met.

               5.     The defendant knowingly and voluntarily waives his right to any

required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,

including notice set forth in an indictment or information. In addition, the defendant

knowingly and voluntarily waives his right, if any, to a jury trial on the forfeiture of said

monies and/or properties, and waives all constitutional, legal and equitable defenses to the

forfeiture of said monies and/or properties, including, but not limited to, any defenses based

on principles of double jeopardy, the Ex Post Facto clause of the Constitution, any applicable

statute of limitations, venue, or any defense under the Eighth Amendment, including a claim

of excessive fines.

               6.     The entry and payment of the Forfeiture Money Judgment is not to be

considered a payment of a fine, penalty, restitution loss amount or a payment of any income

taxes that may be due and shall survive bankruptcy.

               7.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall

become final as to the defendant at the time of sentencing and shall be made part of the

defendant’s sentence and included in the judgment of conviction. This Order shall become

the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the

monies and/or properties forfeited herein shall be forfeited to the United States for

disposition in accordance with the law.




United States v. Sheng Miao Xia, 18-CR-408 (S-1) (BMC)
Order of Forfeiture                                                                        Page 3
 Case 1:18-cr-00408-BMC Document 86 Filed 09/10/19 Page 4 of 4 PageID #: 259




              8.      This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees of the defendant, and shall survive the

bankruptcy of any of them.

              9.      This Order shall be final and binding only upon the Court’s “so

ordering” of the Order.

              10.     The Court shall retain jurisdiction over this action to enforce

compliance with the terms of this Order and to amend it as necessary, pursuant to Fed. R.

Crim. P. 32.2(e).

              11.     The Clerk of the Court is directed to send, by inter-office mail, three (3)

certified copies of this executed Order to the United States Attorney’s Office, Eastern

District of New York, Attn: FSA Paralegal Nicole Brown, 271-A Cadman Plaza East, 7th

Floor, Brooklyn, New York 11201.

Dated: Brooklyn, New York
       September 10 2019
       _____________,

                                                SO ORDERED:
                                               Digitally signed by Brian M.
                                               Cogan
                                               _________________________________
                                                HONORABLE BRIAN M. COGAN
                                                UNITED STATES DISTRICT JUDGE
                                                EASTERN DISTRICT OF NEW YORK




United States v. Sheng Miao Xia, 18-CR-408 (S-1) (BMC)
Order of Forfeiture                                                                       Page 4
